DETAILED ACTION
This Office Action is in response to the application filed on 20 November 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamvik et al. (US 2004/0227703 A1; hereinafter Lamvik).
In regards to claim 1, Lamvik teaches, e.g. in figs. 1-7, a display device, comprising: 
a first display area (12) including a plurality of first pixel electrodes [0038]; and 
a second display area (14/16) including a plurality of second pixel electrodes [0038], wherein: 
a first pitch in a first direction of the plurality of first pixel electrodes in the first display area is smaller than a second pitch in the first direction of the plurality of second pixel electrodes in the second display area ([0038]; fig. 1), and 
a length in the first direction of the first pixel electrodes in the first display area is smaller than a length in the first direction of the second pixel electrodes in the second display area ([0038]; fig. 1).
In regards to claim 20, Lamvik teaches, e.g. in figs. 1-7, a display device, comprising: 
a first display area (12) including a plurality of first pixel electrodes [0038]; and 
a second display area (14/16) including a plurality of second pixel electrodes [0038], wherein: 
a first pitch in a first direction of the plurality of first pixel electrodes is i times a second pitch in the first direction of the plurality of second pixel electrodes ([0038]; fig. 1), 
a length in the first direction of the first pixel electrodes is j times a length in the first direction of the second pixel electrodes ([0038]; fig. 1), and 
j is smaller than i ([0038]; fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamvik as applied to claim 1 above in view of Kim et al. (US 2003/0128202 A1; hereinafter Kim).
In regards to claim 2, Lamvik teaches the limitations discussed above in addressing claim 1. Lamvik appears to be silent as to, but does not preclude, the limitations further comprising: a plurality of scan lines, a plurality of data lines for transmitting a data signal, and a plurality of driving voltage lines for transmitting a driving voltage, disposed in the first display area and the second display area; a pair of first transistors disposed in the second display area; at least one second transistor connected to the pair of first transistors; and at least one sixth transistor connected to the pair of first transistors and the second pixel electrode. Kim teaches the limitations further comprising: a plurality of scan lines, a plurality of data lines for transmitting a data signal, and a plurality of driving voltage lines for transmitting a driving voltage, disposed in the first display area and the second display area ([0007]; [0032-0035]); a pair of first transistors (Q1/Q2) disposed in the second display area [0032]; at least one second transistor connected to the pair of first transistors (fig. 5B); and at least one sixth transistor connected to the pair of first transistors and the second pixel electrode ([0017]; e.g. fig. 5B). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Lamvik with the aforementioned limitations taught by Kim to have a data drive circuit for a display panel that prevents current leakage and voltage variations (Kim [0013-0014]).
In regards to claim 13, Lamvik teaches the limitations discussed above in addressing claim 1. Lamvik 
Lamvik appears to be silent as to, but does not preclude, the limitations further comprising: a plurality of scan lines, a plurality of data lines for transmitting a data signal; and a plurality of driving voltage lines for transmitting a driving voltage, disposed in the first display area and the second display area, wherein each of the plurality of scan lines is extended in a second direction that is different from the first direction. Kim teaches the limitations further comprising: a plurality of scan lines, a plurality of data lines for transmitting a data signal ([0007]; [0032-0035]); and a plurality of driving voltage lines for transmitting a driving voltage, disposed in the first display area and the second display area ([0007]; [0032-0035]), wherein each of the plurality of scan lines is extended in a second direction that is different from the first direction ([0007]; [0032-0035]). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Lamvik with the aforementioned limitations taught by Kim to have a data drive circuit for a display panel that prevents current leakage and voltage variations (Kim [0013-0014]).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamvik in view of Kim.
In regards to claim 14, Lamvik teaches, e.g. in figs. 1-7, a display device, comprising: a first display area (12) including a plurality of first pixels [0038]; a second display area (14/16) including a plurality of second pixels [0038], wherein: a first pitch in a first direction of the plurality of first pixels is smaller than a second pitch in the first direction of the plurality of second pixels ([0038]; fig. 1).
Lamvik appears to be silent as to, but does not preclude, the limitations of: a plurality of data lines for transmitting a data signal; a plurality of driving voltage lines for transmitting a driving voltage; and a pixel circuit corresponding to the second pixel includes a light-emitting element, a pair of first transistors including a pair of channel regions, at least one second transistor connected to the pair of first transistors and a data line, and at least one sixth transistor connected to the pair of first transistors and the light-emitting element. Kim teaches the limitations of: a plurality of data lines for transmitting a Lamvik with the aforementioned limitations taught by Kim to have a data drive circuit for a display panel that prevents current leakage and voltage variations (Kim [0013-0014]).
Allowable Subject Matter
Claims 2-12 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882.  The examiner can normally be reached on M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812